           Case 2:19-cv-00145-JM Document 62 Filed 11/23/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   DELTA DIVISION

MONTY M. SHELTON
REG. #10426-078                                                                         PLAINTIFF

v.                                    2:19-cv-00145-JM-JJV

UNITED STATES OF AMERICA; and
JERRY CISSEL, Officer, SIS Investigations                                           DEFENDANTS


                                              ORDER

       Plaintiff asks the Court to reconsider the Order granting summary judgment to Defendant

Cissell and closing the case. At the time of the Order, the Court had not received and reviewed

Plaintiff’s objections which were timely pursuant to the mailbox rule. Therefore, Plaintiff’s motion

to reconsider is granted.

       In his objections, Plaintiff argues that the prison staff would not give him the correct form

to file and that is the reason he has not exhausted his remedies as to his claim against Defendant

Cissel. Plaintiff contends that the correct administrative remedy was not available to him based

upon the prison’s misrepresentation. He also provides a statement from a fellow inmate who states

that the prison refused to give him the correct grievance form. Plaintiff is correct that interference

by a prison official would make administrative remedies unavailable. See Townsend v. Murphy,

898 F.3d 780, 783–84 (8th Cir. 2018).

       However, after review of the case de novo, the Court affirms the Order adopting Magistrate

Judge Volpe’s recommendation to grant summary judgment. Plaintiff’s allegations are too remote

in time and place to create a genuine issue of material fact on unavailability. Plaintiff alleges that

in 2007, twelve years before the failure to protect allegations occurred in this case, a prison guard

in Beaumont, Texas told him not to file a BP-8 on a grievance because he could not get monetary
          Case 2:19-cv-00145-JM Document 62 Filed 11/23/20 Page 2 of 2




damages on a BP-8. Plaintiff claims that he failed to exhaust his administrative remedies in this

case based upon the statement of prison guard at a different facility twelve years previously.

Further, Plaintiff properly exhausted his administrative remedies as to a claim in 2014 and, in

general, has filed 118 administrative remedy requests or appeals during his incarceration.

       In conclusion, Plaintiff’s motion for reconsideration (ECF No. 61) is GRANTED. The

Court’s Order and Judgment dated October 21, 2020 granting summary judgment to the

Defendants and closing the case is affirmed.

       Dated this 23rd day of November 2020.


                                                          ________________________________
                                                          UNITED STATES DISTRICT JUDGE
